EXHIBIT 10.1

 

                                        TIDEWATER INC.   SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN                                           Amended and Restated
January 1, 2008    



--------------------------------------------------------------------------------

TIDEWATER, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS

 

         Page

ARTICLE 1:

  PURPOSE    1

ARTICLE 2:

  THE PENSION PLAN    2

ARTICLE 3:

  DEFINITIONS    2

ARTICLE 4:

  ELIGIBILITY    3

ARTICLE 5:

  AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR ELIGIBLE EMPLOYEES COVERED UNDER
THE PENSION PLAN    4

ARTICLE 6:

  AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR ELIGIBLE EMPLOYEES WHO ARE NOT
COVERED UNDER THE PENSION PLAN    5

ARTICLE 7:

  PAYMENT OF SUPPLEMENTAL PENSION BENEFIT    6

ARTICLE 8:

  PLAN ADMINISTRATION    10

ARTICLE 9:

  EMPLOYEES’ RIGHTS    10

ARTICLE 10:

  AMENDMENT AND TERMINATION    10

ARTICLE 11:

  CHANGE OF CONTROL    11

ARTICLE 12:

  NATURE OF AGREEMENT    14

ARTICLE 13:

  RESTRICTIONS ON ASSIGNMENT    14

ARTICLE 14:

  MISCELLANEOUS    14

 

i



--------------------------------------------------------------------------------

TIDEWATER, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PREAMBLE

WHEREAS, Tidewater Inc. (“Employer”) is the sponsor of the Tidewater Pension
Plan (“Pension Plan”), which is a plan qualified under Section 401(a) of the
Internal Revenue Code of 1986 (“Code”). Benefits under the Pension Plan are
limited by various sections of the Code, such as Sections 401(a)(17) and 415. In
order to provide benefits to a select group of management or highly compensated
employees equal to the benefits that such employees are prevented from receiving
under the Pension Plan because of those Code limitations, the Employer adopted a
nonqualified unfunded plan known as the Tidewater Inc. Supplemental Executive
Retirement Plan (“Plan”), effective as of July 1, 1991. The Plan also replaces
certain service lost under the Pension Plan due to breaks in service, and
enhances the benefit calculation formula;

WHEREAS, the Plan has been amended from time to time. The Plan was restated
effective March 1, 2003 to provide a supplemental benefit to officers who
participate in the Tidewater Retirement Plan (“Retirement Plan”) and are not
eligible to participate in the Pension Plan. The Plan was amended, effective
February 1, 2007, to provide for a lump-sum payout upon a Change of Control of
the Employer, as defined in Treasury Regulation Section 1.409A-3(i)(5), and to
change the default commencement date;

WHEREAS, each Participant’s vested accrued benefit as of December 31, 2004 was
“grandfathered” under Code Section 409A until the Plan was materially modified
on February 1, 2007 to provide for a mandatory lump sum pay-out of Plan benefits
upon a Change of Control of the Employer;

WHEREAS, the Plan has been in reasonable, good faith compliance with Code
Section 409A since January 1, 2005 and this document is restated to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance issued thereunder (“Section 409A”) effective January 1,
2008, unless an earlier effective date is stated; and

NOW, THEREFORE, the Plan is hereby restated to read in its entirety as follows:

ARTICLE 1: PURPOSE

The Employer intends and desires by the adoption of this Plan to recognize the
value to the Employer of past and present services of certain Eligible Employees
and to encourage and assure their continued service with the Employer by making
more adequate provision for their future retirement security. The establishment
of this Plan is made necessary by certain limitations on contributions and
benefits which are imposed on the Pension Plan by the Code. The Employer also
wishes to compensate certain members of management or highly compensated
employees who may have been disadvantaged by the break in service rules under
the Pension Plan and to enhance the benefit calculation formula. Further, in
order to minimize

 

1



--------------------------------------------------------------------------------

the differences in benefits among officers the Plan includes a hypothetical
Pension Plan benefit for officers who are not eligible to participate in the
Pension Plan.

ARTICLE 2: THE PENSION PLAN

The Pension Plan, whenever referred to in this Plan, shall mean the Tidewater
Pension Plan, as amended, as it exists as of the date any determination is made
of benefits payable under this Plan. All terms used in this Plan shall have the
meanings assigned to them under the provisions of the Pension Plan, unless
otherwise qualified by the context. Any ambiguities or gaps in this Plan shall
be resolved by reference to the Pension Plan document.

ARTICLE 3: DEFINITIONS

3.1 “Affiliated Companies” means (i) the Employer and (ii) all entities with
which the Employer would be considered a single employer under Code Sections
414(b) and 414(c), provided that in applying Code Sections 1563(a)(1), (2) and
(3) for purposes of determining whether a controlled group of corporations
exists under Code Section 414(b), the language “at least 50 percent” shall be
used instead of “at least 80 percent” each place it appears in Code Sections
1563(a)(1), (2) and (3), and in applying Treasury Regulation Section 1.414(c)-2
for purposes of determining whether trades or businesses (whether or not
incorporated) are under common control for purposes of Code Section 414(c), the
language “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Treasury Regulation Section 1.414(c)-2. The term
“Affiliated Companies” shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Code Section 409A.

3.2 “Code” shall mean the Internal Revenue Code of 1986 as amended and as may be
amended from time to time.

3.3 “Termination Date” shall mean a termination of employment with the Employer
and all Affiliated Companies in such a manner as to constitute a “separation
from service” as defined under Treasury Regulation Section 1.409A-1(h), for any
reason other than death.

Whether a termination of employment has occurred is determined based upon facts
and circumstances that indicate that the Employer and Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after a
certain date (whether as an employee or independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or independent contractor) over
the immediately preceding 36-month period (or, if employed less than 36 months,
such lesser period).

An unpaid bona fide leave of absence is disregarded in determining the average
level of bona fide services during the 36 month period (or, if employed less
than 36 months, such lesser period) and a paid bona fide leave is considered at
a level equal to the level of services that the employee would have been
required to perform to receive the compensation paid with respect to such leave.

Facts and circumstances to be considered in making this determination include,
but are not limited to, whether the Participant continues to be treated as an
employee for other purposes

 

2



--------------------------------------------------------------------------------

(such as continuation of salary and participation in employee benefit programs),
whether similarly situated employees have been treated consistently, and whether
the Participant is permitted and realistically available, to perform services
for other service recipients in the same line of business.

A Participant is presumed to have separated from service where the level of bona
fide services performed decreases to a level described above. A Participant will
be presumed to have not separated from service where the level of bona fide
services performed continues at a level that is 50 percent or more during the
immediately preceding 36-month period (or, if employed less than 36 months, such
lesser period). No presumption applies to a level of service that continues at
more than 20% and less than 50%. This presumption is rebuttable if a Participant
must return to employment due to business circumstances, such as the termination
of the employee’s replacement.

A Termination Date will not occur while the Participant is on military leave,
sick leave, or other bona fide leave of absence if the period does not exceed
six months, or if longer, so long as the Participant retains the right to
reemployment with the Employer under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer. If the period of leave exceeds six months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first day immediately
following such six-month period. A 29-month period may be substituted for the
six-month period for a medical leave of absence described in Treasury Regulation
Section 1.409A-1(h)(i).

ARTICLE 4: ELIGIBILITY

To be eligible to participate in this Plan, an Employee must satisfy the
following conditions, (a) and (b):

 

  (a)

The Employee must be a Participant in the Pension Plan or the Retirement Plan;

 

  (b)

The Employee must serve as the Chief Executive Officer, the President, a Vice
President or the Corporate Controller of the Employer.

An Employee who satisfies conditions (a) and (b) is referred to as an “Eligible
Employee.” An Eligible Employee who ceases to be an Eligible Employee because of
a change in his status as an officer under (b), shall have benefits under this
Plan frozen as of the date he ceases to be an officer described in (b), and his
benefits shall be paid as provided in Article 7. Notwithstanding the foregoing,
the Board of Directors or the Compensation Committee of the Board of Directors
of the Employer may, in its discretion, determine to increase benefits
hereunder, credit an Eligible Employee with an additional period of service
hereunder, or change the date (but not retroactively) on which benefits cease to
accrue for an Employee or terminating Employee. An Eligible Employee who accrues
a benefit under this Plan is referred to as a “Participant.”

Notwithstanding anything to the contrary, the Plan may not be amended to
preclude the participation in the Plan, on the same basis as other Eligible
Employees, of the person serving on

 

3



--------------------------------------------------------------------------------

October 1, 1999 as the Chief Executive Officer, the President, a Vice President
or the Corporate Controller of the Employer, as long as such person continues to
serve in such position or in any equivalent or higher position.

ARTICLE 5: AMOUNT OF SUPPLEMENTAL PENSION BENEFIT

FOR ELIGIBLE EMPLOYEES COVERED UNDER THE PENSION PLAN

Unless otherwise determined by the Board of Directors or Compensation Committee
under Article 4, the amount of supplemental pension benefit shall be:

 

  (a)

The supplemental pension benefit payable to an Eligible Employee or his
beneficiary or Beneficiaries under this Plan shall be the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Pension Plan) of
the excess, if any, of (i) over (ii) as described below:

 

  (i)

the benefit which would have been payable to such Eligible Employee or on his
behalf to his beneficiary or spouse, as the case may be, determined as a monthly
single life annuity under the Pension Plan (but not taking into account any
Additional Monthly Benefit payable under Section 5.07 of the Pension Plan), if
the provisions of Pension Plan were administered without regard to either the
maximum amount of retirement income limitations of Section 415 of the Code, or
the maximum compensation limitation of Section 401(a)(17) of the Code,

 

  (ii)

the benefit (including any Additional Monthly Benefit) determined as a monthly
single life annuity which is payable to such Eligible Employee or on his behalf
to his beneficiary or spouse under the Pension Plan.

 

  (b)

The computation in paragraph (i) above shall be made as though the factor,
0.85%, in Section 5.01(b)(1) of the Pension Plan were 1.35%.

 

  (c)

The computation in paragraph (i) above shall be made as to take into account any
change authorized by the Board of Directors or the Compensation Committee as
permitted in Article 4 hereof. The computation shall also be made as though the
Employee’s service under the Pension Plan included the service prior to a break
in service lost under such Plan as a result of a break in service. After an
Employee becomes an Eligible Employee, he may request the Employer to provide
him with a written statement of the number of years of service lost under the
Pension Plan. If the Eligible Employee disagrees with the Employer’s
determination, he immediately shall contest it through the Plan’s Appeal
Procedure referenced in Article 14, below. In the absence of the Eligible
Employee’s timely request and objection, the Employer’s determination shall
become fixed.

 

  (d)

Supplemental pension benefits payable under this Plan to any recipient shall be
computed in accordance with the foregoing, with the objective

 

4



--------------------------------------------------------------------------------

 

that such recipient should receive under this Plan and the Pension Plan the
total amount which would have been payable to that recipient solely under the
Pension Plan (as enriched by (b) and (c)), had neither Section 415 nor
Section 401(a)(17) of the Code been applicable thereto. An Eligible Employee who
is not entitled to benefits under the Pension Plan is not entitled to
supplemental pension benefits under this Article (except as otherwise provided
in Article 6 and in a Change of Control Agreement, if any, between the Eligible
Employee and the Employer).

ARTICLE 6: AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR

ELIGIBLE EMPLOYEES WHO ARE NOT COVERED UNDER THE PENSION PLAN

Unless otherwise determined by the Board of Directors or Compensation Committee
under Article 4, the amount of supplemental pension benefit shall be:

 

  (a)

The supplemental pension benefit payable to an Eligible Employee or his
beneficiary or Beneficiaries under this Plan shall be the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Pension Plan) of
the excess, if any, of (i) over (ii) as described below:

 

  (i)

the benefit which would have been payable to such Eligible Employee or on his
behalf to his beneficiary or spouse, as the case may be, determined as a monthly
single life annuity under the Pension Plan, if such Eligible Employee had been
eligible to participate in the Pension Plan commencing on the date hired by the
Employer and determining such benefit without regard to either the maximum
amount of retirement income limitations of Section 415 of the Code, or the
maximum compensation limitation of Section 401(a)(17) of the Code,

 

  (ii)

the Eligible Employee’s hypothetical Retirement Plan benefit based on a monthly
single life annuity. In determining such benefit both the Code
Section 401(a)(17) compensation limit and Code Section 415 maximum benefit limit
apply. The amount is determined by starting with the Eligible Employee’s actual
Retirement Plan account balance as of the date he becomes an officer with
increases based upon the following assumption through the payment date:

 

  (A)

contribution of 3% of compensation, as defined in the Retirement Plan,
commencing no earlier than the first month following one year of employment;
such contributions are assumed made to the Retirement Plan at the end of the
plan year;

 

  (B)

contributions assumed to grow with interest at 6%, compounded annually;

 

5



--------------------------------------------------------------------------------

  (C)

in the year of termination or loss of eligibility for this Plan, the balance is
assumed to grow using simple interest at 6% applied to the beginning of year
balance. Additionally, a partial year contribution is assumed made at the
termination date or loss of eligibility for this Plan;

 

  (D)

the balance is assumed to increase with simple interest at 6% through the end of
the year of termination (or payment date, if earlier);

 

  (E)

the balance is assumed to increase with simple interest at 6%, compounded
annually, from the end of the year of termination to the end of the year
preceding payment date;

 

  (F)

the balance is further assumed to increase with simple interest at 6% from the
end of the year preceding the payment date through the payment date; and

 

  (G)

the balance at payment date is converted to an annuity using the actuarial
equivalence factors at Section 1.02 of the Pension Plan.

 

  (b)

The computation in paragraph (i) above shall be made as though the factor,
0.85%, in Section 5.01(b)(1) of the Pension Plan were 1.35%.

 

  (c)

The computation in paragraph (i) above shall be made as to take into account any
change authorized by the Board of Directors or the Compensation Committee as
permitted in Article 4 hereof. The computation shall also be made as though the
Employee’s service under the Pension Plan included the service prior to a break
in service lost under such Plan as a result of a break in service.

 

  (d)

An Eligible Employee who is not entitled to benefits under the Retirement Plan
is not entitled to supplemental pension benefits under this Article (except as
otherwise provided at Article 5 and in a Change of Control Agreement, if any,
between the Eligible Employee and the Employer).

ARTICLE 7: PAYMENT OF SUPPLEMENTAL PENSION BENEFIT

7.1 Time and Form of Payout. Except as provided in Sections 7.3 or 7.4 or
Article 10 or unless the Participant elects otherwise under this Section 7.1, if
a Participant terminates employment after completing 10 years of Vesting Service
(as defined in the Pension Plan), the Participant’s supplemental pension benefit
payable under the Plan (the “Plan Benefit”) shall commence on the later of
(a) the first day of the seventh month following the Participant’s Termination
Date or (b) age 55. If a Participant terminates employment before completing 10
years of Vesting Service, the Participant’s Pension Benefit shall commence on
the later of (a) the first day of the seventh month following the Participant’s
Termination Date or (b) his Normal Retirement Date (as defined in the Pension
Plan and as determined on the Participant’s Termination Date). The payment
commencement date for the Participant’s Plan Benefit that has

 

6



--------------------------------------------------------------------------------

accrued through the date of a Participant’s Termination Date will not change
even if the Participant is reemployed and completes additional Years of Vesting
Service. Further, if a Participant is reemployed following a Termination Date,
payment may not be suspended or deferred.

Notwithstanding, a Participant may elect on a form provided by the Committee,
and prior to the commencement of services relating to a benefit accrual (or
during the 409A Transition period described in Section 7.2(b)), to commence Plan
Benefits on a date following the Participant’s Termination Date and after
attaining age 55 and completing 10 years of Vesting Service (as defined in the
Pension Plan), but no later than his Normal Retirement Date (as defined in the
Pension Plan and as determined on the Participant’s Termination Date). However,
if a Participant terminates employment prior to completing 10 years of Vesting
Service, the default rule in the above paragraph applies.

The Plan Benefit will be paid in the form of a single life annuity or, if
married, in the form of a 50% joint and survivor annuity, unless a different
form payable under the Pension Plan is elected. If the form of payment is an
annuity and therefore, the Plan Benefit commences on the first day of the
seventh month following termination of employment, the first payment shall be a
catch-up payment equal to the total monthly benefit payments that the Employee
would have received if a payment had been made starting with the first day of
the month following termination of employment.

The Plan Benefit paid earlier than Normal Retirement Age shall be determined as
if paid under the Pension Plan taking into account the early payment
adjustments.

7.2 Irrevocable Elections. Once executed and delivered to the Employer, the
distribution elections, or the election by default, set forth in the election
form provided by the Committee can be changed or modified only as provided in
this section.

 

  (a)

Initial Election. Within 30 days of becoming an Eligible Employee, such person
may enter into an agreement to elect the timing and form of payment. If such
agreement is not timely executed, the default payment rules apply.

 

  (b)

409A Transition Rule. A Participant may make a new payment election at any time
before December 31 2008, with respect to both the time and form of payment of
such amounts, provided the election does not apply to amounts that would have
otherwise been payable in the year the change is made or cause an amount to be
paid in the year the change is made that would not otherwise be payable in that
year. The new payment election during the transition period must be received no
later than six (6) months prior to the scheduled payment commencement date.

 

  (c)

Effective January 1, 2009, a selected date may be postponed, an election to
receive payment upon a termination of employment may be changed to a selected
date, and a form of benefit (lump sum or annuity) election may be changed,
provided that to the extent an election has become irrevocable, the new election
is at least twelve (12) months prior to the

 

7



--------------------------------------------------------------------------------

 

scheduled payment, and the new payment is at least five (5) years after the
previously-elected payment date. A new election is effective 12 months after the
date on which the election is made. Notwithstanding, the five (5) year rule does
not apply to new elections regarding form of payment of a benefit following
death. See paragraph below.

 

  (d)

Annuities—A change in the form of a payment before any annuity payment has been
made under the plan, from one type of life annuity to another type of life
annuity with the same scheduled date for the first annuity payment, is not
considered a change in the time and form of payment, provided that the annuities
are actuarially equivalent applying reasonable and actuarial methods and
assumptions. For this purpose, the term life annuity means a series of
substantially equal periodic payments, payable not less frequently than
annually, for the life (or life expectancy) of the Participant, followed upon
the death or end of the life expectancy of the Participant by a series of
substantially equal periodic payments, payable not less frequently than
annually, for the life (or life expectancy) of the Participant’s designated
beneficiary (if any). The provisions of Treasury Regulation
Section 1.409A-2(b)(2) are incorporated herein.

7.3 Cash-Out Amount. Notwithstanding a Participant’s election, if the benefit
from this Plan, when combined with all other nonaccount balance nonqualified
deferred compensation plans, is less than the Code Section 402(g) limit,
presently $15,500 ($10,000 limit for the period January 1, 2005 through
December 31, 2007), the benefit will be paid in lump sum. The payment of such
deminimis benefit will be made on or before the later of December 31 of the
calendar year of the Participant’s Termination Date, or the 15th day of the
third month following the Participant’s Termination Date.

7.4 Distribution Upon a Change of Control. Upon a Change of Control that also
constitutes a change in the ownership or effective control of the Employer or a
change in the ownership of a substantial portion of the Participant’s assets, as
such terms are defined in Treasury Regulation Section 1.409A-3(i)(5) (a “Section
409A Change of Control”), a Participant or a former Participant shall be paid
the benefits that become payable under this Plan (and, if applicable, as
increased under the Participant’s Change of Control Agreement) in cash in a lump
sum upon the consummation of a Section 409A Change of Control, without regard to
any payment or distribution elections applicable to the payment of the
Participant’s, former Participant’s, or beneficiary’s Plan Benefit in the
absence of a Section 409A Change of Control. Notwithstanding, if a Participant
had a Termination Date prior to the Section 409A Change of Control, payment
shall not be made until the first business day following the end of the six
month delay period, except in the case of death. The determination of the lump
sum amount shall be made using the same assumptions as are used in the Pension
Plan to determine the amount of a lump sum benefit.

7.5 Payment Following Death. If the Employee’s spouse is surviving at the
Employee’s death, the spouse will receive a 50% survivor spouse annuity. The
benefit to the spouse shall commence as of the first of the month following the
Employee’s death. If there is no spouse at the Employee’s death, a benefit will
not be paid. However, if the Employee’s death is after benefits have commenced,
the benefits will continue based upon the applicable form.

 

8



--------------------------------------------------------------------------------

Further, if the Employee continues employment past age 65 he may elect to
provide a benefit for 5, 10, 15, or 20 years to a designated beneficiary. The
beneficiary’s benefit is actuarially adjusted to reflect the length of the
payment period. The spouse must consent to an alternate beneficiary. If (i) the
beneficiary or beneficiaries, should die before such total guaranteed number of
payments have been made, the remaining payments will be made to the estate of
such beneficiary, or beneficiaries (or, if designated by the payee, to a
secondary beneficiary or beneficiaries), or (ii) there is no surviving
designated beneficiary upon the payee’s death, any remaining guaranteed payments
will be made to the payee’s estate, provided that in either such event payment
may be made either in an Actuarially Equivalent (as defined in the Pension Plan)
single sum, payable immediately, or as a continuation of the monthly payments,
as selected by the Committee.

7.6 Payment Upon Income Inclusion Under Section 409A. If at any time the Plan
fails to meet the requirements of Code Section 409A, an amount equal to the
amount required to be included in the Participant’s income as a result of the
failure to comply with the requirements of Code Section 409A shall be paid to
the Participant in one lump sum on the first day of the month following the
Employer’s determination that the failure has occurred.

7.7 Delay of Payments.

 

  (a)

Payments that would violate loan covenants or other contractual terms to which
the Employer is a party, where such a violation would result in material harm to
the Employer (in such case, payment will be made at the earliest date at which
the Employer reasonably anticipates that the making of the payment will not
cause such violation, or such violation will not cause material harm to the
Employer).

 

  (b)

Payment where the Employer reasonably anticipates that the making of the payment
will violate Federal securities laws or other applicable law, provided that the
payment shall be made at the earliest date at which the Employer reasonably
anticipates that the making of the payment will not cause such violation. (The
making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law).

 

  (c)

Payments the deduction for which the Employer reasonably anticipates would be
limited by the application of Code §162(m) (in such case, payment will be made
at either the earliest date at which the Employer reasonably anticipates that
the deduction of the payment will not be so limited or the calendar year in
which the Participant separates from service).

 

  (d)

Payment may also be delayed upon such other events and conditions as the
Commissioner of Internal Revenue may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

 

9



--------------------------------------------------------------------------------

ARTICLE 8: PLAN ADMINISTRATION

This Plan shall be administered by the Compensation Committee of the Employer’s
Board of Directors, the Employee Benefits Committee of the Employer (the
“Committee”), and the Board of Directors of the Employer, and their respective
powers and obligations are the same as those set forth in the Pension Plan
document, but modified to take into account that this Plan is an unfunded plan
for highly-compensated employees. Each governing body shall have full power and
authority to interpret, construe and administer this Plan, and such a governing
body’s interpretations and constructions hereof and actions hereunder, including
the timing, form, amount or recipient of any payment to be made hereunder,
within the scope of its authority, shall be binding and conclusive on all
persons for all purposes. No member of a governing body shall be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of this Plan, unless attributable to his own willful misconduct
or lack of good faith. Each administrator shall be fully indemnified as provided
in the Pension Plan. A member of a governing body shall not participate in any
action or determination regarding his own benefits hereunder.

ARTICLE 9: EMPLOYEES’ RIGHTS

No Employee, spouse or beneficiary shall have greater rights under this Plan
than those of general creditors of the Employer. Benefits payable under this
Plan shall be a mere promise to pay in the future and shall be general,
unsecured obligations of the Employer, to be paid by the Employer from its own
funds. Such payments shall not (i) impose any additional obligation upon the
Employer under the Pension Plan or Retirement Plan; (ii) be paid from the
Pension Plan or Retirement Plan; or (iii) have any effect whatsoever upon the
Pension Plan or Retirement Plan. No Employee or his beneficiary or spouse shall
have any title to or beneficial ownership in any assets which the Employer may
use to pay benefits hereunder. Notwithstanding the foregoing provisions of this
Article 9 and any other provision of the Plan (including, without limitation,
Article 12), the Employer may, in its discretion, establish a trust to pay
amounts becoming payable pursuant to the Plan, which trust shall be subject to
the claims of the general creditors of the Employer in the event of its
bankruptcy or insolvency. Notwithstanding any establishment of such a trust, the
Employer shall remain responsible for the payment of any amounts so payable
which are not so paid by such trust.

ARTICLE 10: AMENDMENT AND TERMINATION

10.1 Amendment. The Employer expects to continue this Plan indefinitely but,
except as otherwise provided, reserves the right to amend or discontinue it if,
in its sole judgment, such a change is deemed necessary or desirable. However,
if the Employer should amend or discontinue this Plan, the Employer shall
continue to be liable to pay all benefits accrued under this Plan (determined on
the basis of each Employee’s presumed termination of employment as of the date
of such amendment or discontinuance), as of the date of such action. Such
accrued benefits shall be calculated pursuant to the provisions of the Plan
immediately prior to any such amendment or discontinuance. Upon a
discontinuance, all benefits shall be 100% vested. No amendment shall be deemed
to cause a reduction in an Employee’s accrued benefit under this Plan if the
reduction of the benefit under this Plan is paired with a corresponding increase
in the accrued benefit under the Pension Plan or Retirement Plan. An amendment
or discontinuance of the Plan shall not result in the acceleration of the
payment of a benefit hereunder, unless

 

10



--------------------------------------------------------------------------------

permitted by Section 409A. If any provision of this Plan is capable of being
interpreted in more than one manner, then to the extent feasible, the provision
shall be interpreted in a manner that does not result in an excise tax under
Code Section 409A.

10.2 Termination. The Employer may terminate the Plan and accelerate any
payments due (or a that may become due) under the Plan:

 

  (a)

Within 12 months of a corporate dissolution of the Employer taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1(A), provided that the amounts deferred under the Plan are
included in the Participant’s gross income in the latest of (i) the calendar
year in which the termination occurs, (ii) the calendar year in which the amount
is no longer subject to a substantial risk of forfeiture or (iii) the first
calendar year in which the payment is administratively practicable.

 

  (b)

In the Employer’s discretion, provided that Treasury Regulations
Section 1.409A-3(j)(4)(ix)(C) is complied with.

 

  (c)

Due to such other events and conditions as the Commissioner of the IRS may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

Upon a termination all Plan Benefits shall be 100 percent vested, and amounts
equal to each Participant’s Plan Benefit shall be distributed (and taxable) to
the Participant (or his beneficiary), and the Employer shall have no further
obligations under the Plan.

ARTICLE 11: CHANGE OF CONTROL

11.1 Vesting Upon a Change of Control.

 

  (a)

Upon a Change of Control (as defined in Section 11.2 hereof) all benefits which
have accrued under the Plan shall immediately become fully vested.

 

  (b)

Additional fully vested benefits shall accrue under this Plan pursuant to an
Eligible Employee’s effective Change of Control Agreement, if after a Change of
Control (as defined in Section 11.2 hereof) and during the “Employment Term”,
the Employer terminates the Employee’s employment other than for “Cause”, death
or “Disability”, or the Employee terminates employment for “Good Reason”. Each
phrase within quotes in this provision is defined in the Employee’s Change of
Control Agreement, if any.

11.2 Definition of Change of Control. As used in this Section 11, “Change of
Control” shall mean:

 

  (a)

the acquisition by any “Person” (as defined in Section 11.3(c) hereof) of
“Beneficial Ownership” (as defined in Section 11.3(b) hereof) of 30% or more of
the outstanding Shares of the Employer’s Common Stock, $0.10

 

11



--------------------------------------------------------------------------------

 

par value per share (the “Common Stock”) or 30% or more of the combined voting
power of the Employer’s then outstanding securities; provided, however, that for
purposes of this Section 11.2(a), the following shall not constitute a Change of
Control:

 

  (i)

any acquisition (other than a “Business Combination” (as defined in
Section 11.2(c) hereof) which constitutes a Change of Control under
Section 11.2(c) hereof) of Common Stock directly from the Employer,

 

  (ii)

any acquisition of Common Stock by the Employer or its subsidiaries,

 

  (iii)

any acquisition of Common Stock by any employee benefit plan (or related trust)
sponsored or maintained by the Employer or any corporation controlled by the
Employer, or

 

  (iv)

any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section 11.2(c)
hereof; or

 

  (b)

individuals who, as of the effective date of this amendment and restatement,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date of this amendment and
restatement whose election, or nomination for election by the Employer’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, unless such individual’s initial assumption of office occurs as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;
or

 

  (c)

consummation of a reorganization, merger or consolidation (including a merger or
consolidation of the Employer or any direct or indirect subsidiary of the
Employer), or sale or other disposition of all or substantially all of the
assets of the Employer (a “Business Combination”), in each case, unless,
immediately following such Business Combination,

 

  (i)

the individuals and entities who were the Beneficial Owners of the Employer’s
outstanding Common Stock and the Employer’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of

 

12



--------------------------------------------------------------------------------

 

the Post-Transaction Corporation (as defined in Section 11.3(d) hereof), and

 

  (ii)

except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Employer, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

 

  (iii)

at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

  (d)

approval by the shareholders of the Employer of a complete liquidation or
dissolution of the Employer.

11.3 Other Definitions. As used in Section 11.2 hereof, the following words or
terms shall have the meanings indicated:

 

  (a)

Affiliate: “Affiliate” (and variants thereof) shall mean a Person that controls,
or is controlled by, or is under common control with, another specified Person,
either directly or indirectly.

 

  (b)

Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect to a
security, shall mean a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (i) the power to vote,
or direct the voting of, the security, and/or (ii) the power to dispose of, or
to direct the disposition of, the security.

 

  (c)

Person: “Person” shall mean a natural person or company, and shall also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including, without limitation, a partnership or limited partnership) for
the purpose of acquiring, holding, or disposing of a security, except that
“Person” shall not include an underwriter temporarily holding a security
pursuant to an offering of the security.

 

  (d)

Post-Transaction Corporation: Unless a Change of Control includes a Business
Combination (as defined in Section 11.2(c) hereof), “Post-Transaction
Corporation” shall mean the Employer after the Change of Control. If a Change of
Control includes a Business Combination, “Post-Transaction Corporation” shall
mean the corporation resulting from the Business Combination unless, as a result
of such Business Combination, an ultimate parent corporation controls the
Employer or all or substantially

 

13



--------------------------------------------------------------------------------

 

all of the Employer’s assets either directly or indirectly, in which case,
“Post-Transaction Corporation” shall mean such ultimate parent corporation.

11.4 Distributions. Section 7.4 hereof describes the distribution provisions
applicable to a Section 409A Change of Control, as defined in Section 7.4.

ARTICLE 12: NATURE OF AGREEMENT

Eligible Employees and their Beneficiaries by virtue of participating under this
Plan have only an unsecured right to receive benefits from their Employer as a
general creditor of the Employer. The Plan constitutes a mere promise to make
payments in the future. The adoption of the Plan and any setting aside of
amounts by the Employer with which to discharge its obligations hereunder shall
not be deemed to create a trust for the benefit of Eligible Employees or their
Beneficiaries; except as provided in any trust document, legal and equitable
title to any funds so set aside shall remain in the Employer, and any recipient
of benefits hereunder shall have no security or other interest in such funds.
Any and all funds so set aside shall remain subject to the claims of the general
creditors of the Employer, present and future, and no payment shall be made
under this Plan unless the Employer is then solvent. This provision shall not
require the Employer to set aside any funds, but the Employer may set aside such
funds if it chooses to do so.

ARTICLE 13: RESTRICTIONS ON ASSIGNMENT

The interest of a Participant, his beneficiary or spouse may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagement, or torts of any person to whom such benefits or funds
are payable, nor shall they be subject to garnishment attachment, or other legal
or equitable process nor shall they be an asset in bankruptcy, except that no
amount shall be payable hereunder until and unless any and all amounts
representing debts or other obligations owed to the Employer or any affiliate of
the Employer by the Employee with respect to whom such amount would otherwise be
payable shall have been fully paid and satisfied. The interest of any Employee,
beneficiary or spouse shall be held subject to the maximum restraint on
alienation permitted or required by applicable Louisiana law.

ARTICLE 14: MISCELLANEOUS

14.1 Claims and Appeal Procedures. All disputes over benefits allegedly due
under this Plan shall be resolved through the procedures for making claims, and
appealing from denials of claims, that are set forth in the Summary Plan
Description of the Pension Plan.

14.2 Governing Law. This Plan and its Trust shall be construed in accordance
with and governed by the laws of the State of Louisiana, except to the extent
that the Plan is governed by the Employee Retirement Income Security Act of 1974
(“ERISA”). It is the Employer’s intent that the Plan shall be exempt from
ERISA’s provisions, to the maximum extent permitted by law. To the extent that
the Plan is an excess benefit plan (as defined in Section 3(36) of ERISA), it
shall be exempt from coverage entirely, as provided in ERISA Section 4(b)(5).
The

 

14



--------------------------------------------------------------------------------

Plan is intended to be unfunded for federal income tax purposes and for purposes
of title I of ERISA and intended to provide deferred compensation only for a
select group of management or highly compensated employees and shall be exempt
from Parts 2, 3, and 4 of ERISA, pursuant to Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA. It is the intention of the Employer that this Plan will
comply with Code Section 409A.

14.3 Binding. This Plan shall be binding upon and inure to the benefit of the
Employer, its successors and assigns, and each Eligible Employee and his heirs,
executors, administrators and legal representatives.

14.4 Continued Employment. Nothing contained herein shall be construed as
conferring upon any Employee the right to continue in the employ of the Employer
or any subsidiary of the Employer in any capacity.

14.5 Recovery of Payments Made By Mistake. Notwithstanding anything to the
contrary, an Eligible Employee or other person receiving amounts from the Plan
is entitled only to those benefits provided by the Plan and promptly shall
return any payment, or portion thereof, made by mistake of fact or law. The
Committee may offset the future benefits of any recipient who refuses to return
an erroneous payment, in addition to pursuing any other remedies provided by
law.

EXECUTED effective this              day of                     , 2008.

 

WITNESSES:

     TIDEWATER INC.        By:  

/s/ Bruce D. Lundstrom

      

Bruce D. Lundstrom

        

Executive Vice President, Secretary

and General Counsel

 

15